DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 05/09/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 02/08/2022. Claims 1, 5, 8-9, 14, 16, and 19 were amended. Claims 4, 12, and 18 were cancelled. Claims 21-23 were added. Claims 1-3, 5-11, 13-17, and 19-23 are currently pending and are subject to the Examiner’s Amendment and subsequent allowance as indicated below. 

Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 06/21/2037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



	Response to Arguments
Double Patenting
Applicant has filed a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). Accordingly, the non-statutory double patenting rejection is overcome and thus, has been withdrawn.

35 USC § 102/103
Applicant’s arguments, see page 8 of Applicant’s Response, filed 05/09/2022, with respect to the prior art rejections have been fully considered and are persuasive. Applicant has amended the independent claims to incorporate the subject matter Examiner indicated as allowable in the non-final office action. Accordingly, the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert Hulse on 06/30/2022. In summary, Claim 13 and Claim 14 were amended to depend from independent Claim 9 instead of canceled claim 12. 
The application has been amended as follows: 
13. The method of claim 9 [[12]], wherein the matched price offered by the airline includes discount offerings for amenities or options from the airline.

14. The method of claim 9 [[12]], wherein the platform uses an identification of the customer when communicating with the airlines participating in the GDS network.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Current prior art alone or in combination fail to disclose every element of claims 1, 9, and 16. Examiner specifically noting the following limitations as not disclosed in available prior art “negotiating with an airline of the individual airlines or of the airlines participating in the GDS network to obtain a matched price, wherein the negotiation occurs after obtaining the offered prices, wherein the matched price is compatible with a lowest price of the offered prices; and if the matched price is obtained, offering the matched price to the customer; otherwise, directing the customer to the individual airlines or of the airlines participating in the GDS network with the lowest price”.
CarsDirect (https://techcrunch.com/2006/10/28/my-carsdirect-experience/) teaches a customer querying for the price of a vehicle from an agent and then attempting to obtain a matched price from the individual car dealerships. However, CarsDirect does not teach the limitations Examiner emphasized above. 
Borenstein (http://faculty.haas.berkeley.edu/borenste/download/ATPCASE1.PDF) teaches adjusting the prices of air flights by individual airlines. However, Borenstein does not teach the limitations Examiner emphasized above.
Barth et al. (US 2005/0262065) teaches obtaining travel itineraries from third party websites, direct supplier connections, and intermediate databases. However, Barth does not teach the limitations Examiner emphasized above.
Stack (WO 00/05666) teaches displaying a product provider and the product provider’s competitor’s prices to a customer who can then request a lower price for a product if the product provider’s price is higher than their competitor’s price. However, Stack does not teach the limitations Examiner emphasized above.
Ratliff et al. (US2002/0059101) teaches negotiating with airlines to obtain a price match. However, the reference does not teach the limitations Examiner emphasized above.
Harford et al. (US2004/0210513) teaches querying multiple suppliers for rate quotes, ranking the suppliers by their lowest rate, and the supplier with the lowest rate is selected as the winner of the offer. However, the reference does not teach the limitations Examiner emphasized above.
Lulla et al. (US2015/0339598) teaches searching and comparing rates to find discrepancies and a best rate guarantee methodology is used to perform automatic price matching. However, the reference does not teach the limitations Examiner emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628